Citation Nr: 1621266	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for Guillain-Barre syndrome.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2010 and January 2012 of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2010 decision denied the Veteran's claims of service connection for right shoulder and right knee disabilities.  The January 2012 rating decision declined to reopen the Veteran's previously denied claims for service connection for a back disability and for Guillain-Barre syndrome.  

In December 2015, the Veteran testified at a Board hearing before then undersigned Veterans Law Judge (VLJ).

In addition to the issues listed above, the Veteran has previously perfected appeals for increased ratings for right wrist and right hand disabilities, and for a TDIU.  Those issues were the subject of a separate Board hearing before a different VLJ.  The Board remanded those issues in December 2012.

At the December 2015 hearing for the issues listed above, the VLJ noted that the increased rating issues and the TDIU issue were the subject of a previous hearing.  The December 2015 hearing thus only addressed the issues listed on the cover page, and only those issues will be addressed in this decision.  

The RO has not yet recertified the increased ratings and TDIU issues.  Because it is not clear whether the agency of original jurisdiction (AOJ) is still taking action on these issues, the Board will not accept jurisdiction over them at this time.  The increased ratings and TDIU issues will be the subject of a subsequent Board decision, if otherwise in order.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in February 2015.  As the evidence is not pertinent to the only claim on appeal denied in this decision, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened issues of entitlement to service connection for a back disability and for Guillain-Barre syndrome, and the issue of entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in a March 2009 rating decision on the basis that there was no evidence of a back injury in service.  Although the Veteran filed a notice of disagreement, he did not perfect his appeal.  

2.  Service connection for Guillain-Barre syndrome was initially denied in a March 2009 rating decision on the basis that there was no evidence that the Veteran suffered from this disability during his active service.  Although the Veteran filed a notice of disagreement, he did not perfect his appeal.  

3.  Regarding both claims, evidence submitted since the March 2009 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claims for service connection.

4.  The Veteran's current right shoulder disability is not related to his active service.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for a back disability and for Guillain-Barre syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for Guillain-Barre syndrome have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The Veteran first sought service connection for a back disability and Guillain-Barre syndrome in claims of September 2008 and October 2008.  The RO denied both claims in a March 2009 rating decision.  The RO denied the back claim on the bases that the Veteran was not suffering from a back disability, and that there was no evidence of a back disability or injury during his active service.  The RO denied the Veteran's Guillain-Barre syndrome claim on the basis that there was no evidence of the Veteran's suffering from this disability during his active service.  

The Veteran filed a notice of disagreement (NOD) as to both claims in April 2009; the RO issued a statement of the case (SOC) in October 2009.  In that SOC, the RO acknowledged that the Veteran was diagnosed as suffering from a back disability, but it denied his claim on the basis that there was no evidence of his suffering from a back disability during his active service.

The Veteran submitted additional evidence that same month, but he did not file a substantive appeal.  In response, the RO issued supplemental statements of the case (SSOCs) in September 2010 and November 2010.  The RO also informed the Veteran that, to perfect his appeal, he would have to file a substantive appeal within 60 days.  The Veteran submitted a substantive appeal in January 2011, more than 60 days after the issuance of the supplemental statement of the case.  As the Board explained in a prior June 2011 decision, that substantive appeal was not timely.  Accordingly, the March 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, much in the way of new evidence has been submitted since the Veteran's previous final denial.  Of most importance is his testimony at his December 2015 Board hearing.  At that hearing, the Veteran explained that he was involved in weightlifting competitions during his active service.  He stated that he injured his back while training for these competitions, and that while he never sought treatment for his back pain, he did take over the counter pain relievers.  The Veteran also stated that he believed that his Guillain-Barre syndrome was secondary to his back disability, and he stated that his doctors had informed him that his Guillain-Barre syndrome was related to his back disability.  

As noted above, the Veteran's claims were both denied on the basis that there was no evidence that he suffered from either disability during his active service.  The Veteran's testimony regarding his back presents one theory for an in-service incurrence, and his testimony regarding his Guillain-Barre syndrome represents an alternative theory of service connection that had not been previously considered.   

Thus, this evidence speaks directly to the bases for his denials.  This evidence was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claims for service connection.  Thus, reopening the Veteran's claims for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.

II.  Service Connection for a Right Shoulder Disability

Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in April 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An April 2010 VA examination determined that the Veteran suffers from right shoulder acromioclavicular degenerative arthritis.  The Veteran's VA and private treatment records show a similar diagnosis.  The current disability criterion is met.  

The Veteran's service treatment records reflect that, in June 1977, the Veteran complained of pain in his right shoulder that began while carrying his company's flag.  He was diagnosed as suffering from a "mild muscle strain."  Additionally, at the December 2015 Board hearing, the Veteran recalled injuring his right shoulder during various physical activities, including as a volleyball player.  Thus, the in-service incurrence criterion is also met.  

The remaining question is whether the Veteran's current disability is related to his active service.  The April 2010 VA examiner determined that it "is less likely than not" that the Veteran's current disability was caused by or related to his active service.  The examiner noted that the Veteran's service treatment records demonstrate that he had a muscle strain in 1977.  The examiner stated that, while impact trauma to the joints can cause later arthritic or degenerative changes, there was no evidence that the Veteran suffered such a trauma or injury during his active service.  Accordingly, the examiner determined that the Veteran's current disability is not related to his active service.  

There is no other competent evidence linking the Veteran's current disability to his active service.  Although the Veteran contends that his current disability is related to his service, his opinion is not considered competent.  While the Veteran may be competent to describe particular symptoms from which he suffers, determining the etiology of a disability such as the Veteran's current right shoulder disability requires specialized medical knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  This is so in this specific case concerning current degenerative arthritis that was diagnosed many years after service and the injury to which it is possibly related.

Moreover, the evidence does not show that the current arthritis manifested to a compensable degree within one year of service.  Instead, the diagnosis is many years after service and there is no indication that it manifested by October 1983.  Thus, service connection is not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, to the extent that the Veteran's statements could be interpreted broadly to constitute a contention of continuity of symptomatology, the Board concludes that the evidence does not support such a finding.  Of greatest importance, the Veteran's treatment records show that he first complained of suffering from right shoulder pain in May 2007.  A VA orthopedic surgery note reflects that the Veteran complained of right shoulder pain for the previous three to four years.  He stated that this pain was of "gradual onset," and he denied any "specific trauma" to his right shoulder.  Thus, the Veteran's own statements show that there has not been a continuity of symptoms since his active service, and the Board need not evaluate his claim for service connection under such a framework.  See 38 C.F.R. § 3.303(b).

In summary, the Board finds that the most probative, competent evidence of record shows that his current right shoulder disability is not related to his active service.  The preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved, and service connection for a right shoulder disability is not warranted.  


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a back disability is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim for entitlement to service connection for Guillain-Barre syndrome is reopened; to this limited extent, the appeal is granted.

Service connection for a right shoulder disability is denied.  


REMAND

For various reasons, the Veteran's remaining claims must be remanded.  

First, in light of the Board's decision reopening the claims of service connection for a back disability and Guillain-Barre syndrome, a remand of the underlying service connection claims is necessary to accord the RO an opportunity to adjudicate the issues on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

Next, with respect to the Veteran's claim of service connection for a back disability, the Veteran has stated that his current disability is related to injuries he sustained while lifting weights during his active service.  While the Veteran's opinion regarding the etiology of his disability is not considered competent, it nevertheless triggers the need for a VA examination to determine whether any such relationship exists.  

Additionally, with regard to the Veteran's claim of service connection for Guillain-Barre syndrome, the Veteran contends that this disability is secondary to his back disability.  Because the Veteran's claim for service connection for a back disability is being remanded, this claim is inextricably intertwined with his back claim.  On remand, an opinion must be obtained as to whether the Veteran's Guillain-Barre syndrome is secondary to his back disability.  

Finally, with regard to the Veteran's right knee disability, the Veteran underwent a VA examination in April 2010.  The examiner there determined that it is less likely than not that the Veteran's current disability was related to his active service.  He acknowledged the Veteran's in-service 1980 knee injury, but determined that the Veteran's current disability was not related to this injury, as there was no evidence of arthritis or degenerative joint disease in the Veteran's right knee.

For two reasons, this opinion is inadequate.  First, the Veteran's service treatment records show an additional injury to the Veteran's right knee in May 1982; the examiner did not discuss this injury in his report.  Second, although the examiner determined that the Veteran was not currently suffering from arthritis, there is evidence that the Veteran had been diagnosed as suffering from degenerative joint disease in his right knee during the appeals period, including an August 2009 VA orthopedic surgery outpatient note.  Because of these shortfalls, the examination and opinion are inadequate, and a new examination and opinion are required.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of his claimed back, right knee, and Guillain-Barre syndrome disabilities.  The entire claim file must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability had its onset in or is otherwise related to the Veteran's active service, including his 1980 and 1982 right knee injuries?

If the examiner finds that the Veteran does not suffer from arthritis or other degenerative changes in his right knee, then he or she must state whether the Veteran has suffered from such disabilities at any time since August 2009.  The examiner must also explain why his or her diagnosis most closely approximates the Veteran's symptoms, and why any previous diagnoses of arthritis are not appropriate.  

b)  Is it at least as likely as not that the Veteran's current back disability had its onset in or is otherwise related to the Veteran's active service, including while lifting weights and performing other physical activities?

c)  Is it at least as likely as not that the Veteran's Guillain-Barre syndrome is secondary to the Veteran's back disability?  That is, is his Guillain-Barre syndrome proximately due to, the result of, or aggravated by his back disability?  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the Guillain-Barre syndrome prior to aggravation by a low back disability.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issues remaining on appeal, including the back and Guillain-Barre syndrome claims on the merits.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


